DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election without traverse filed March 14, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 28-39, drawn to a nucleic acid molecule encoding a polypeptide comprising an amino acid sequence that is at least about 90% identical to SEQ ID NO: 2 or a nucleic acid molecule encoding a polypeptide comprising at least 60% of the amino acid sequence of SEQ ID NO: 2 and a composition thereof, a polypeptide comprising an amino acid sequence that is at least about 90% identical to SEQ ID NO: 2 and a composition thereof, and a polypeptide comprising an immunogenic fragment comprising at least 60% of the amino acid sequence of SEQ ID NO: 2 and a composition thereof.
	
2.	Claims 28-46 are pending in the application.  Claims 40-46 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 14, 2022.

3.	Claims 28-39 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosure filed March 7, 2022 has been considered.  An initialed copy is enclosed.

Election/Restriction
5.	Upon reconsideration the restriction and election requirement set forth in the Office action mailed September 17, 2021 has been withdrawn in part so as to rejoin the elected 

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the earlier filing date of Provisional Application No. 62/394,469 is acknowledged.  
However, claims 28-39 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US17/52701), namely September 21, 2017.

Specification
7.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely 
An example of such an improperly demarcated trademark appearing in the specification is Lipofectamine™; see, e.g., page 59, line 6 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

Claim Objections
8.	Claim 28 is objected to because the claim recites, “over an entire length of the amino acid sequence […]”.  There is only one (and not a plurality) of “entire lengths” of any given amino acid sequence; therefore the claim should be amended to recite, “over the entire length of the amino acid sequence […]”.   

9.	Claim 30 is objected to because the claim recites, “over an entire length of a nucleotide sequence […]”.  There is only one (and not a plurality) of “entire lengths” of any given nucleotide sequence; therefore the claim should be amended to recite, “over the entire length of a nucleotide sequence […]”.  

10.	Claim 38 is objected to because the claim recites, “over an entire length of the amino acid sequence […]”.  There is only one (and not a plurality) of “entire lengths” of any given amino acid sequence; therefore the claim should be amended to recite, “over the entire length of the amino acid sequence […]”.   
 
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


	There appear to be multiple different reasons why claim 30 is an improper dependent claim, which fails to further limit each and every embodiment of the preceding claim.1  To name one, claim 30 is drawn to the nucleic acid molecule of claim 28, which in one embodiment is a nucleic acid molecule comprising the nucleotide sequence of a fragment of the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3; yet according to the preceding claim the nucleic acid molecule must encode a peptide comprising an amino acid sequence having at least 90% identity over the entire length of the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4.  A nucleic acid molecule comprising the nucleotide sequence of a fragment of the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3 (i.e., a nucleic acid molecule comprising at least two contiguous nucleotides of SEQ ID NO: 1 or SEQ ID NO: 3 but less than the entirety of SEQ ID NO: 1 or SEQ ID NO: 3) cannot also be a nucleic acid molecule encoding a peptide comprising an amino acid sequence having at least 90% identity over the entire length of the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4.  In addition, since again in one embodiment claim 30 is drawn to the nucleic acid molecule of claim 28, which is a nucleic acid molecule comprising the nucleotide sequence of a fragment of the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3, it cannot also be a nucleic acid molecule encoding a peptide comprising the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4.  Therefore, claim 30 does not further limit the subject matter of the preceding claim and is an improper dependent claim. 

13.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

14.	Claims 28-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to 
	Claims 28-39 are indefinite for the following reasons:
	(a)	Claim 28 is drawn in one embodiment to a nucleic acid molecule encoding a peptide comprising the amino acid sequence of “a fragment” comprising at least 90% identity over at least 60% of the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4, but it cannot be ascertained to what “fragment” the claims are directed?  If it might be presumed that the “fragment” is a fragment of a polypeptide, it is noted that the specification defines the term “fragment” as meaning “a polypeptide capable of eliciting an immune response in a mammal that cross reacts with a full length endogenous antigen” (page 14, lines 17-19).  Still it would not be entirely clear what it is that is regarded as the invention because it is not evident to which endogenous antigen the claim might be directed.  So, then, the claims refer to a fragment but a fragment of what?  It is not  clear.  If the fragment is a polypeptide capable of eliciting an immune response in a mammal that cross reacts with a full length endogenous antigen, what is this endogenous antigen?  It is not clear.
	(b)	With further regard to the above mentioned embodiment, the nucleic acid molecule encodes a peptide comprising the amino acid sequence of a fragment of something (again it is not clear of what), which itself comprises “at least 90% identity over at least 60% of the amino acid sequence” of SEQ ID NO: 2 or SEQ ID NO: 4, but it is not clear how this should be read.    Must the amino acid sequence of the fragment be at least 90% identical over a contiguous portion of at least 60% of the entirety of the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4 or might it be at least 90% identical to discontiguous portions of SEQ ID NO: 2 or SEQ ID NO: 4, which collectively amount to at least 60% of the entirety of the amino acid sequence?
	(c)	In another embodiment claim 28 is drawn to a nucleic acid molecule encoding a peptide comprising the amino acid sequence of “a fragment” comprising at least 60% of the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4; but it is not clear of what the “fragment” is a fragment.  Of what is the fragment a fragment?
	(d)	With further regard to the above mentioned embodiment it is unclear if the amino acid sequence of the fragment, which comprises at least 60% of the amino acid 
	(e)	Turning to claim 30, according to one embodiment, the invention is a nucleic acid molecule of claim 28 comprising a nucleotide sequence of a fragment of a nucleotide sequence2 having at least 90% identity over at least 60% of the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3 (which encode SEQ ID NO: 2 and SEQ ID NO: 4, respectively); but is the nucleotide sequence of the fragment a nucleotide sequence having at least 90% identity over a contiguous portion of at least 60% of the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3 or might it a nucleotide sequence having at least 90% identity over discontiguous portions of SEQ ID NO: 1 or SEQ ID NO: 3, which together constitute at least 60% of the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3?      
	(f)	Claim 32 is drawn to a nucleic acid molecule of claim 28, which is nucleic acid molecule comprising an expression vector, but an expression vector is generally said to comprise a nucleic acid molecule.  So then what is the subject matter that is regarded as the invention?  Is it a nucleic acid molecule or is it an expression vector?  If it is a nucleic acid molecule comprising an expression vector, what is it really?  It is not entirely clear.  When should it be understood that a nucleic acid comprises an expression vector?
	(g)	Claim 33 is drawn to a nucleic acid molecule of claim 28, which is nucleic acid molecule comprising a viral particle, but a viral particle is generally said to comprise a nucleic acid molecule.  So then what is the subject matter that is regarded as the invention?  Is it a nucleic acid molecule or is it a viral particle?  If it is a nucleic acid molecule comprising a viral particle, what is it really?  It is not entirely clear.  When should it be understood that a nucleic acid comprises a viral particle?	
	(h)	Claims 34-37 are indefinite because according to claim 34 the invention is an immunogenic composition comprising a nucleic acid molecule of claim 28, but what is 
	(i)	With further regard to claim 35, which is drawn to the immunogenic composition according to claim 34, the nucleic acid molecule comprises an expression vector, but an expression vector is generally said to comprise a nucleic acid molecule and not the other way around.  So then what is the subject matter that is regarded as the invention?  Is it a composition comprising a nucleic acid molecule or is it a composition comprising an expression vector?  If it is a composition comprising a nucleic acid molecule comprising an expression vector, what is the nucleic acid molecule really?  It is not entirely clear.  When should it be understood that a nucleic acid comprises an expression vector? 
	(j)	In one embodiment claim 38 is drawn to a peptide comprising the amino acid sequence of “an immunogenic fragment” comprising at least about 90% identity over at least 60% of the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4; but it is not clear of what the “immunogenic fragment” is a fragment.  Of what is the immunogenic fragment a fragment? 
	(k)	With further regard to the above mentioned embodiment, the peptide comprises the amino acid sequence of an immunogenic fragment (of what it is not clear) comprising at least about 90% identity over at least 60% of the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4, but it is not clear if the fragment comprises an amino acid sequence that is at least 90% identical to a contiguous portion of the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4, which constitutes at least 60% of the amino acid sequence, or if it might comprise an amino acid sequence that is at least 90% identical to discontiguous portions of the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4, which together amount to at least 60% of the amino acid sequence.
	(l)	In another embodiment claim 38 is drawn to a peptide comprising the amino acid sequence of an immunogenic fragment (of what it is not clear) comprising at least 
	(m)	Lastly claim 30 is indefinite for multiple different reasons but to name one the claim is drawn to the nucleic acid molecule of claim 28, which in one embodiment is a nucleic acid molecule comprising the nucleotide sequence of a fragment of the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3; yet according to the preceding claim the nucleic acid molecule must encode a peptide comprising an amino acid sequence having at least 90% identity over the entire length of the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4.  A nucleic acid molecule comprising the nucleotide sequence of a fragment of the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3 (i.e., a nucleic acid molecule comprising at least two contiguous nucleotides of SEQ ID NO: 1 or SEQ ID NO: 3 but less than the entirety of SEQ ID NO: 1 or SEQ ID NO: 3) cannot also be a nucleic acid molecule encoding a peptide comprising an amino acid sequence having at least 90% identity over the entire length of the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4.  In addition, since again in one embodiment claim 30 is drawn to the nucleic acid molecule of claim 28, which is a nucleic acid molecule comprising the nucleotide sequence of a fragment of the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3, it cannot also be a nucleic acid molecule encoding a peptide comprising the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4.  Therefore, it is unclear what subject matter it is that is regarded by Applicant as the invention.  Because claim 30 fails to particularly point out and distinctly claim the subject matter that is regarded as the invention, the requirement set forth under 35 U.S.C. § 112(b) is not been met.
In summary, it is submitted that for all of the above reasons the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).

Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention3.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention 
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

15.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

16.	Claims 28-39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its 
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a plurality of structurally disparate nucleic acid molecules and compositions thereof.  Although described by the claims as encoding peptides or polypeptides, the peptides or polypeptides that are encoded by the claimed genus of nucleic acid molecules have markedly disparate structures and no particular functional attributes (apart from possibly being immunogenic in one or more mammalian species).  Given these facts it is submitted that the claims are drawn to subject matter that is not adequately described with any of the requisite clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish the claimed invention from other material.  For this reason it is submitted that the specification would fail to reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the claimed invention.  In essence then the claims amount to no more than an invitation to one skilled in the art to complete the 
Since the claimed invention is any nucleic acid molecule having the recited structural features, which encodes a peptide or polypeptide, which need not have any particular functional attributes, it seems pertinent to remind that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. So, accordingly, although the specification discloses, for example, that the claimed invention is a nucleic acid molecule encoding a human Fibroblast Activation Protein (FAP), which is capable of being used to stimulate or elicit an immune response in a mammal directed against cancer cells expressing the human FAP, it is improper to read such limitations into the claims.  Accordingly the claims are drawn to a plurality of nucleic acid molecules encoding peptides or polypeptides having no particular functional attributes.
This is especially problematic because the claims are drawn to a large plurality of nucleic acid molecules having substantially different structures; yet because it is not evident what if any function any of those regarded as the invention must have it would not even be possible to screen the plurality to identify those that have any necessary function.  Nevertheless, the written description requirement is severable from the enablement requirement;4 so that even if it might be possible to screen, for example, variants of a nucleic acid molecule encoding variants of a polypeptide comprising amino acid Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).5
In addition it seems pertinent to remind Applicant that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
In addition Applicant is advised that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

 In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite structural properties, which can be used in some real-world context to benefit the public.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994).  Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 


17.	Claims 28-39 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and using an isolated nucleic acid molecule comprising the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3 encoding, respectively, a polypeptide comprising SEQ ID NO: 2 or SEQ ID NO: 4, a composition comprising said nucleic acid molecule, an expression vector comprising said nucleotide sequence, and a viral particle comprising said nucleic acid molecule, a polypeptide comprising SEQ ID NO: 2 or SEQ ID NO: 4, and a composition comprising said polypeptide, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice6), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that any given nucleic acid molecule having the structural features recited by the claims can be found useful in some meaningful way and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ 
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a nucleic acid molecule that is encompassed by the claim and then discover how that nucleic acid might be used.
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed 

Claim Rejections - 35 USC § 102
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

19.	Claims 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlan et al. (Proc. Natl. Acad. Sci. USA. 1994 Jun 7; 91 (12): 5657-61) (of record), as evidenced by a BLAST search using SEQ ID NO: 2 as the search query,7 which identified NCBI Reference Sequence NP_004451.2 (of record) as being a polypeptide comprising an amino acid sequence that is 95.1% identical to SEQ ID NO: 2.
	As evidenced by the above mentioned BLAST search using SEQ ID NO: 2 as the search query, NCBI Reference Sequence NP_004451.2 describes the amino acid sequence of a protein first described by Scanlan et al., namely human fibroblast activation protein- (FAP-); see entire document (e.g., the abstract; and Figure 3 at page 5659).  Scanlan et al. teaches a composition comprising the disclosed polypeptide; see, e.g., page 5658.
	Absent a showing of any difference it is submitted that the disclosure of the polypeptide described by the prior art anticipates the claimed invention. 
	
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

21.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

23.	Claims 28, 29, 31, 32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan et al. (Proc. Natl. Acad. Sci. USA. 1994 Jun 7; 91 (12): 5657-61) (of record).
	As explained in the above rejection of claims  38 and 39 under 35 U.S.C. 102(a)(1), as evidenced by the BLAST search using SEQ ID NO: 2 as the search query, NCBI Reference Sequence NP_004451.2 describes the amino acid sequence of a protein first described by Scanlan et al., namely human fibroblast activation protein- (FAP-), but does not expressly teach a nucleic acid molecule encoding the polypeptide.  Nevertheless, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced an expression vector comprising the nucleotide sequence of a nucleic acid molecule encoding the polypeptide for use in producing the polypeptide.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to be able to produce the polypeptide for use in additional experiments using the polypeptide to study and examine its functions.  It follows of course that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced a composition comprising the nucleic acid molecule encoding the polypeptide and a pharmaceutically acceptable carrier (e.g., water).
	With regard to claim 31, absent a showing of any unobvious difference, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced or isolated a nucleic acid molecule encoding the polypeptide described by the prior art, which is operably linked to “a regulatory sequence” and more particularly a start codon and/or a stop codon to permit the use thereof for the production of the polypeptide.
	
24.	Claims 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan et al. (Proc. Natl. Acad. Sci. USA. 1994 Jun 7; 91 (12): 5657-61) (of record), as applied to claims 28, 31, 32, and 34-36 above, and further in view of Kost et al. (Nat. Biotechnol. 2005 May; 23 (5): 567-75).
	The claims are herein drawn to a virus particle comprising a nucleic acid molecule according to claim 28.
	Scanlan et al. does not expressly teach or suggest the use of a viral particle comprising a nucleic acid molecule encoding the disclosed polypeptide.
	This deficiency is remedied by the teachings of Kost et al., which reviews the subject of the use of the baculovirus as a versatile vector for protein expression in insect and mammalian cells; see entire document (e.g., the abstract).
	In view of the teachings of Kost et al. it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the .

25.	Claims 28, 31, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan et al. (Proc. Natl. Acad. Sci. USA. 1994 Jun 7; 91 (12): 5657-61) (of record), as applied to claims 28, 31, 32, and 34-36 above, and further in view of Liu et al. (Emerg. Microbes Infect. 2016 Apr 6; 5 (4): e33; pp. 1-6) and/or Kumar et al. (DNA Cell Biol. 2006 Jul; 25 (7): 383-92).
	The claims are herein drawn to an immunogenic composition comprising a nucleic acid molecule according to claim 28 encoding a polypeptide operably linked to an IgE leader sequence and/or an adjuvant.
	Scanlan et al. teaches that which is set forth in the above rejections.  In addition, Scanlan et al. teaches antibodies that specifically bind to polypeptides (e.g., human FAP) and their use in studying the expression of the polypeptides by cells (see, e.g., page 5657 and Figure 5 at page 5660).  However Scanlan et al. does not expressly teach or suggest the use of a nucleic acid molecule encoding the disclosed polypeptide, which is operably linked to an IgE leader sequence and/or an immunogenic composition comprising the polypeptide or a nucleic acid molecule encoding the polypeptide and an adjuvant.
	These deficiency are remedied by the teachings of Liu et al. and Kumar et al.
Liu et al. teaches DNA immunization as a technology platform for monoclonal antibody production, as well as the use of molecular adjuvants to enhance the immunogenicity of polypeptides encoded by the DNA; see entire document (e.g., the abstract; and page 4). 
Kumar et al. teaches the replacement of the naturally occurring peptide leader sequence with that of IgE to facilitate increased production and immunogenicity of a polypeptide encoded by a DNA molecule used to immunize a subject; see entire document (e.g., the abstract).
In view of the teachings of Liu et al. and Kumar et al. it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing .

Double Patenting
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


	The claims of the copending application are drawn to a composition comprising a nucleic acid molecule encoding the amino acid sequence of SEQ ID NO: 60.
	SEQ ID NO: 60 as set forth by the copending application is identical to the amino acid sequence of SEQ ID NO: 2 as set forth by the instant application.
According it is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

28.	Claims 28-39 are directed to an invention not patentably distinct from claims 1-4, 8-11, 13-14, and 21-25 of commonly assigned copending Application No. 16/337,637.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/337,637, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

Conclusion
29.	No claim is allowed.

30.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	U.S. Patent Application Publication No. 20160264671-A1 (Kufer et al.) teaches a nucleic acid molecule encoding a polypeptide comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 2 (as set forth by the instant application).
	U.S. Patent Application Publication No. 20180186891-A1 (De Luca et al.) teaches a nucleic acid molecule encoding a polypeptide comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 2 (as set forth by the instant application).

31.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
March 24, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant is reminded that a proper dependent claim must further limit each and every embodiment of the preceding claim, not just one or another embodiment.
        2 The specification defines the term “fragment” when used in this context as meaning “a nucleotide sequence or a portion thereof that encodes a polypeptide capable of eliciting an immune response in a mammal” (page 14, lines 13-15).
        
        3 See M.P.E.P. § 2172 (II).
        4 The purpose of the written description requirement is broader than to merely explain how to make and use, such that the Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.  See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
        
        5 The art is highly unpredictable and one skilled in the art cannot presume a priori that any given nucleic acid molecule having the structural features recited by the claims will encode a polypeptide having or retaining any of the particular functional characteristics of a polypeptide comprising SEQ ID NO: 2 or SEQ ID NO: 4.  This is because generally speaking the consequence of structural alterations (e.g., amino acid substitutions) upon the specific activity or biologic function of a given polypeptide cannot be predicted.  The only means by which “functional” variants of a polypeptide comprising SEQ ID NO: 2 or SEQ ID NO: 4 may be identified by empirical analysis.  So, here, it is noted that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  Here too it is noted that the specification fails to teach which amino acids of a polypeptide comprising SEQ ID NO: 2 or SEQ ID NO: 4 may be replaced, and by which other amino acids, such that the resultant variant has or retains the functional characteristics of the parental polypeptide.  Support for the position taken here is found, for example, in the teachings of Lazar et al. (Molecular and Cellular Biology, 1988, 8: 1247-52), which discloses experiments showing that even a single, conservative amino acid change can cause substantial changes in the activity of a protein; see entire document (e.g., the abstract).  So, again, it is evident that the skilled artisan cannot predict the functional consequences of amino acid substitutions and must determine those consequences empirically.     
        6 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        7 A copy of the results of this search has been provided with the Office action mailed September 17, 2021.